347 F.2d 233
UNITED STATES of Americav.NUTRITION SERVICE, INC., a Corporation, Drosnes-Lazenby Cancer Clinic, a Partnership, Philip L. Drosnes, Lillian M. Lazenby, Joseph W. Wilson, M.D., and Geraldine M. Maiden, Individuals, Appellants.
No. 14984.
United States Court of Appeals Third Circuit.
Argued May 17, 1965.
Decided June 17, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Louis Rosenberg, Judge.
Kirkpatrick W. Dilling, Chicago, Ill., (Homer W. King, Pittsburgh, Pa., on the brief), for appellants.
Stanley W. Greenfield, Asst. U.S. Atty., Pittsburgh, Pa., (Gustave Diamond, U.S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and STALEY and GANEY, Circuit Judges.
PER CURIAM.


1
Careful consideration of the record in this case and of the arguments of the parties convinces us that no error was committed by the trial court. Accordingly, the decree of the court below granting a preliminary injunction will be affirmed upon the opinions of Judge Rosenberg, 227 F. Supp. 375 (1964) and 234 F. Supp. 578 (1965).